United States Court of Appeals
                       For the First Circuit


Nos. 14-2173
     14-2224
                COMMODITY FUTURES TRADING COMMISSION,

                Plaintiff, Appellee/Cross-Appellant,

                                 v.

                  JBW CAPITAL, LLC; JOHN B. WILSON,

               Defendants, Appellants/Cross-Appellees.


                            ERRATA SHEET

     The opinion of this Court issued on January 29, 2016, is
amended as follows:

     On page 2, line 13, "§§ 7 U.S.C. 6b(a)(1)" is replaced with
"7 U.S.C. §§ 6b(a)(1)".

     On page 5, line 19, "On" is replaced with "In".

     On page 9, footnote 8, line 1 of that footnote, "beneficial
interest" is inserted between "3.76%" and "in".

     On page 13, footnote 11, line 3 of that footnote, "§" is
inserted between "U.S.C." and "1a(11)(A)(i)".